Title: Memorial to William V, Prince of Orange, 25 January 1788
From: Adams, John
To: William V, Prince of Orange and Stadholder of the Netherlands


          To His most serene Highness William the fifth, Prince of orange and Nassauw Hereditary Stadtholder and Governor of the United Provinces of the Netherlands—A Memorial—
          
            [25 January 1788]
          
          The subscriber, Minister Plenipotentiary from the United states of America has the Honour to acquaint his Most serene Highness, that the said United states in Congress assembled have given him, their permission to return to America, after the 24th. day of February 1788. & have resolved that his Mission to the Republick of the United Netherlands, should then determine, It is to him a Mortifying Circumstance, that it is not in his power to go, in Person to the Hague in order to take leave of their High Mightinesses and of your most serene Highness— But as he had the Honour, to be originally accredited by Congress to Your Most serene Highness, it is his duty, in taking leave of the Republick, to pay his respects to your most serene Highness in Writing.
          He asks leave to express his thanks for all the Civilities, he has from time to time, received at your Most serene Highnesses Court: and his sincere wishes for the universal felicity of the Republick in General; of your Most serene Highness of your Royal Consort; and illustrious Family—
          Done at Grosvenor square / in London this 25th. day of Janry 1788.
          
            Signed— John Adams.
          
        